


Loan No. 07-0004350


 
FIRST AMENDMENT  TO AMENDED AND RESTATED CREDIT AGREEMENT
 
AND OTHER CREDIT DOCUMENTS
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER CREDIT
DOCUMENTS (this “Amendment”) is entered into as of February 23, 2011 (the
“Effective Date”), among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GECC” and in its capacity as agent for
the Lenders, together with its successors, “Administrative Agent”), the
financial institutions other than GECC who are or hereafter become parties to
the Credit Agreement (together with GECC, individually, a “Lender”, and
collectively, the “Lenders”, as the context may require), THE PARTIES LISTED ON
SCHEDULE 1 ATTACHED HERETO (each a “Borrower” and collectively, the “Borrowers”)
and BROOKDALE SENIOR LIVING INC., a Delaware corporation (“Guarantor”).
 
RECITALS:
 
A.           Borrowers, Administrative Agent and GECC have entered into that
certain Amended and Restated Credit Agreement dated as of January 31, 2011 (the
“Credit Agreement”), pursuant to which the Lenders agreed to make the loan
described therein (the “Loan”) to Borrowers.
 
B.           Subject to the terms and conditions set forth in the Credit
Agreement, the Borrowers (acting through the Borrower Representative), have the
one-time right to cause an increase in the Aggregate Committed Amount by up to
Thirty Million Dollars ($30,000,000) (to an aggregate amount not more than Two
Hundred Thirty Million Dollars ($230,000,000)) and the Borrower Representative
has exercised this right on behalf of the Borrowers.
 
C.           Guarantor is liable for the payment of certain (a) obligations
under the Loan pursuant to that certain Guaranty, dated February 23, 2010, as
ratified and confirmed pursuant to the Credit Agreement and executed by the
Guarantor in favor of Administrative Agent for the benefit of the Lenders (the
“Guaranty”) and (b) costs and expenses related to the existence of hazardous
materials affecting the property securing the Loan pursuant to that certain
Amended and Restated Hazardous Materials Indemnity Agreement, dated of even date
with the Credit Agreement and executed by the Guarantor in favor of
Administrative Agent for the benefit of the Lenders (the “Environmental
Indemnity”).
 
D.           Agent, Lenders and Borrowers wish to amend the Credit Agreement to
reflect the increase in the Aggregate Committed Amount as described above, all
as more fully set forth in this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Agent, Lenders and Borrowers hereby agree as
follows:
 
 
Page 1

--------------------------------------------------------------------------------

 

 
1.           Defined Terms.  Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings ascribed to them in the Credit Agreement
(as modified hereby).
 
2.           Recitals.  All of the Recitals stated above are true and accurate
and by this reference are incorporated into and made a part of the body of this
Amendment.
 
3.           Acknowledgement of Increase in Aggregate Commitment
Amount.  Borrowers, Lenders and Agent acknowledge and agree that, provided that
the Borrowers deliver to Agent the payments required under Section 2.01(b)(iii)
of the Credit Agreement concurrently with the execution of this Amendment,
effective as of the Effective Date, the Aggregate Committed Amount is Two
Hundred Thirty Million Dollars ($230,000,000), and each Lender’s Committed
Amount shall be as set forth on the Schedule 2.01 attached hereto.  It is
contemplated that immediately upon the execution hereof, GECC will assign to PNC
Bank, National Association (“PNC”) and PNC will assume, $30,000,000 of GECC’s
Committed Amount.  Upon such assignment and assumption, each Lender’s Committed
Amount shall be as set forth on the Schedule 2.01 attached hereto.  The Schedule
2.01 attached hereto shall replace and supersede the Schedule 2.01 attached to
the Credit Agreement.
 
4.           Ratification by Borrowers.  The Borrowers hereby (a) renew, ratify
and confirm the indebtedness evidenced by the Notes and the other Credit
Documents, as modified hereby; (b) acknowledge that the liens and security
interests created and evidenced by the Security Documents and other Credit
Documents are valid, subsisting and enforceable in accordance with their terms,
as modified hereby; (c) acknowledge that as of the Effective Date there are no
offsets, claims or defenses to the indebtedness evidenced by the Notes and the
other Credit Documents, as modified hereby; (d) acknowledge and agree that
Borrowers are, and shall remain, liable for the prompt and timely payment and
performance of the indebtedness evidenced by the Notes and the other Credit
Documents, as modified hereby; (e) agree that the Credit Documents are and
remain in full force and effect, except as expressly modified hereby; and (f)
represent and warrant that, after giving effect to the terms and conditions of
this Amendment, there are no uncured Events of Default under the Credit
Documents and, to each Borrowers’ actual knowledge, no event, condition or state
of facts exists or has occurred and remains uncured that, with the giving of
notice or passage of time or both, would constitute an Event of Default under
the Credit Documents.
 
5.           Ratification by Guarantor.  Guarantor joins in the execution and
delivery of this Amendment to (a) evidence its consent to, and agreement with,
the terms and conditions of this Amendment and the transactions contemplated
hereby; (b) renew, ratify and confirm all the terms, covenants and agreements
contained in the Guaranty and the Environmental Indemnity; (c) stipulate and
agree that all references in the Guaranty and Environmental Indemnity to (i) the
“Loan” shall refer to the Loan, as amended by this Amendment, (ii) the “Credit
Agreement” shall refer to the Credit Agreement, as amended by this Amendment,
(iii) the “Credit Documents” or any of them shall refer to the Credit Documents
as amended by this Amendment, and (v) any other term, provision or document
shall refer to such term, provision or document as amended by this Amendment;
and (d) renew, ratify, represent and confirm that (i) each of the Guaranty and
Environmental Indemnity is and remains the valid, subsisting and enforceable
agreement of Guarantor, enforceable against Guarantor in accordance with its
terms, (ii) as of the date hereof
 
 
Page 2

--------------------------------------------------------------------------------

 

 
there are no offsets, claims or defenses to the Guaranty or Environmental
Indemnity, by reason of this Amendment, the transactions contemplated hereby or
otherwise, (iii) all representations and warranties of Guarantor in the Guaranty
and Environmental Indemnity remain true and correct in all material respects as
of the date hereof; (iv) Guarantor has paid and performed all covenants and
obligations required to be paid and performed by Guarantor as of the date
hereof, and (v) after giving effect to the terms and conditions of this
Amendment, no uncured Event of Default exists under the Credit Documents and, to
Guarantor’s actual knowledge, no event, condition or state of facts exists or
has occurred and remains uncured which, with the giving of notice or passage of
time or both, would constitute an Event of Default.


6.           Modification of other Credit Documents.  All references in the
other Credit Documents to the “Credit Agreement” shall mean the Credit Agreement
as modified hereby.
 
7.           Continued Validity.  Except as expressly provided in this
Amendment, all terms, conditions, representations, warranties, and covenants
contained in the Credit Agreement and the other Credit Documents shall remain in
full force and effect, and are hereby ratified, confirmed and acknowledged by
the Borrowers.
 
8.           Representations and Warranties.  The Borrowers hereby represent and
warrant to Administrative Agent and Lenders that (a) (after giving effect to the
terms and conditions of this Amendment), no Event of Default exists, (b) all of
the representations and warranties set forth in the Credit Agreement (after
giving effect to the terms and conditions of this Amendment), are true and
correct in all material respects on and as of the date of this Amendment as if
made on or as of such date, and (c) the execution, delivery and performance of
this Amendment (i) have been authorized by all requisite corporate, partnership,
limited liability company and trust action and (ii) do not and will not violate
or conflict with, result in a breach of or require any consent under the
articles or certificate of incorporation, bylaws, partnership agreement, trust
agreement or other organizational documents of Borrowers and their partners
and/or members, any applicable laws or any material agreement binding on
Borrowers or any of their properties.
 
9.           Fees and Expenses.  Borrowers agree to pay all reasonable fees and
expenses incurred by Administrative Agent and Lenders in connection with the
drafting and negotiation of this Amendment, and the transactions contemplated
hereby, including, without limitation, fees and costs of third-party
consultants, accountants or professionals retained by Administrative Agent and
Lenders, reasonable attorneys’ fees and expenses and recording fees.
 
10.           Construction.  This Amendment and the rights and obligations of
the parties hereunder shall be construed and interpreted in accordance with and
governed by, the laws of the State of Illinois and any applicable laws of the
United States of America.
 
11.           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns; provided, however, that Borrowers shall not assign or
transfer its rights or obligations hereunder without the prior written consent
of the Lender.
 
 
Page 3

--------------------------------------------------------------------------------

 

 
12.           Counterparts.  This Amendment may be executed in several
counterparts, each of which shall be fully effective as an original, and all of
which together shall constitute one and the same instrument.


13.           NO ORAL AGREEMENTS.  THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]

 
Page 4

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
GENERAL ELECTRIC CAPITAL
   
CORPORATION, as Administrative Agent
                    By:  /s/ David Harper    
Name:
  David Harper    
Title:
  Authorized Signatory  

 






[Signatures Continued on Following Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 


BORROWERS:
BLC ATRIUM-JACKSONVILLE SNF,
 
LLC, a Delaware limited liability
 
company
 
BLC WESTWOOD, LLC, a Delaware
 
limited liability company
 
BLC JACKSON OAKS, LLC, a Delaware
 
limited liability company
 
CAROLINA HOUSE OF BLUFFTON,
 
LLC, a North Carolina limited liability
 
company
 
CAROLINA HOUSE OF HILTON
 
HEAD, LLC, a North Carolina limited
 
liability company
 
ARC HDV, LLC, a Tennessee limited
 
liability company
 
AHC STERLING HOUSE OF
 
HARBISON, LLC, a Delaware limited
 
liability company
 
AHC PROPERTIES, INC., a Delaware
 
corporation
 
BROOKDALE PLACE OF BATH, LLC,
 
a Delaware limited liability company
 
BKD KANSAS PROPERTIES, LLC,
 
a Delaware limited liability company
 
BLC WELLINGTON-CLEVELAND,
 
LLC, a Delaware limited liability company
 
BLC WELLINGTON-COLONIAL
 
HEIGHTS, LLC, a Delaware limited
 
liability company
 
BLC WELLINGTON-GARDENS, LLC,
 
a Delaware limited liability company
 
AHC SOUTHLAND-ORMOND BEACH,
 
LLC, a Delaware limited liability company
 
AHC MONROE TOWNSHIP, LLC,
 
a Delaware limited liability company

 
 

 
By:
 /s/ George T. Hicks     
Name:  George T. Hicks
   
Title:  Executive Vice President
 

 






[Signatures Continued on Following Page]
 
 
 
 

--------------------------------------------------------------------------------

 


 
BLC ADRIAN-GC, LLC,
 
a Delaware limited liability company
 
BLC LAS VEGAS-GC, LLC,
 
a Delaware limited liability company
 
BLC BELLEVILLE-GC, LLC,
 
a Delaware limited liability company
 
BLC FINDLAY-GC, LLC,
 
a Delaware limited liability company
 
BLC WELLINGTON-KINGSTON, LLC,
 
a Delaware limited liability company
 
BLC WELLINGTON-JOHNSON CITY,
 
LLC, a Delaware limited liability company








 
By:
 /s/ George T. Hicks     
Name:  George T. Hicks
   
Title:  Executive Vice President
 

 
 

 
GUARANTOR:
BROOKDALE SENIOR LIVING INC.,
   
a Delaware corporation
         

 

 
By:
 /s/ George T. Hicks     
Name:  George T. Hicks
   
Title:  Executive Vice President
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LENDERS:
GENERAL ELECTRIC CAPITAL
   
CORPORATION
                    By:  /s/ David Harper    
Name:
  David Harper    
Title:
  Authorized Signatory

 
 
 

 
BANK OF AMERICA, N.A.
                    By:  /s/ Zubin R. Shroff    
Name:
  Zubin R. Shroff    
Title:
  Director

 
 
 

 
FIFTEENTH INVESTMENT HFS LIMITED
                    By:  /s/ Steve Ruth                             /s/ Shehzaad
Sacranie    
Name:
  Steve Ruth                                  Shehzaad Sacranie    
Title:
  Chief Investment Officer          Authorized Signatory

 
 
 

 
ROYAL BANK OF CANADA
                    By:  /s/ Dan LePage    
Name:
  Dan LePage    
Title:
  Authorized Signatory


 

 

